DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicants’ representative, PETER F. MALEN Jr., on 05/02/2002.

The application has been amended as follows:

1.	(Currently Amended) A method, comprising:
tracking, by a command and control service running in a cloud computing environment, commands issued to a backup client agent by other services running in the cloud computing environment, and commands issued between the other services;
receiving, by a cloud service running in the cloud computing environment, a register call for authorization to access one or more of the other services, [[and]] wherein the register call is received from the backup client agent and includes a registration code, and the register call is responsive to a ‘register’ command in the tracked commands issued to the backup client agent;
in response to the register call from the backup client agent, registering, by the cloud service, the backup client agent, wherein the registering is performed at a client that hosts the backup client agent, and the registering includes returning, to the client, a client identifier and a client secret that uniquely identify the client; 
implementing, by the cloud service, an authentication process, and the authentication process includes evaluating the registration code, and the backup client agent is not permitted to make calls to other cloud services until the backup client agent has been authenticated by the cloud service, wherein:
when the backup client agent is not authenticated, preventing access by the backup client agent to one or more of the other cloud services; or
when the backup client agent is authenticated, transmitting a token to the backup client agent; and
one or both of a backup process and a restore process, performed by the backup client agent after the backup client agent has been authenticated, are controlled by a management console running in the cloud computing environment.

2.	(Original) The method as recited in claim 1, wherein when the backup client agent is authenticated, the backup client agent is allowed to perform backups.

3.	(Original) The method as recited in claim 1, wherein when the backup client agent is authenticated, one or more of the other cloud services is responsive to service calls issued to it by the backup client agent.

4.	(Previously Presented) The method as recited in claim 1, further comprising configuring, by the management console, the backup client agent and a client that hosts the backup client agent.

5.	(Previously Presented) The method as recited in claim 1, wherein the management console tracks a configuration, a state, and statistics, of the backup client agent.
 
6.	(Original) The method as recited in claim 1, where the one or more other cloud services comprise any one or more of: a policy service; a command and control service; a catalog; a restore service; an events service; and, a log upload service.

7.	(Original) The method as recited in claim 1, further comprising issuing, by one of the other cloud services, one or more commands to the backup client agent.

8.	(Original) The method as recited in claim 1, further comprising controlling, by one of the other cloud services, one or more operations of the backup client agent.

9.	(Original) The method as recited in claim 1, further comprising issuing, by one of the other cloud services, a backup command to the backup client agent.

10.	(Original) The method as recited in claim 1, further comprising issuing, by one of the other cloud services, a restore command to the backup client agent.

11.	(Currently Amended) A non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations comprising:
tracking, by a command and control service running in a cloud computing environment, commands issued to a backup client agent by other services running in the cloud computing environment, and commands issued between the other services;
receiving, by a cloud service running in the cloud computing environment, a register call for authorization to access one or more of the other cloud services, [[and]] wherein the register call is received from the backup client agent and includes a registration code, and the register call is responsive to a ‘register’ command in the tracked commands issued to the backup client agent;
in response to the register call from the backup client agent, registering, by the cloud service, the backup client agent, wherein the registering is performed at a client that hosts the backup client agent, and the registering includes returning, to the client, a client identifier and a client secret that uniquely identify the client; 
implementing, by the cloud service, an authentication process, and the authentication process includes evaluating the registration code, and the backup client agent is not permitted to make calls to other cloud services until the backup client agent has been authenticated by the cloud service, wherein:
when the backup client agent is not authenticated, preventing access by the backup client agent to one or more of the other cloud services; or
when the backup client agent is authenticated, transmitting a token to the backup client agent; and
one or both of a backup process and a restore process, performed by the backup client agent after the backup client agent has been authenticated, are controlled by a management console running in the cloud computing environment.

12.	(Original) The non-transitory storage medium as recited in claim 11, wherein when the backup client agent is authenticated, the backup client agent is allowed to perform backups.

13.	(Original) The non-transitory storage medium as recited in claim 11, wherein when the backup client agent is authenticated, one or more of the other cloud services is responsive to service calls issued to it by the backup client agent.

14.	(Previously Presented) The non-transitory storage medium as recited in claim 11, further comprising configuring, by the management console, the backup client agent and a client that hosts the backup client agent.

15.	(Previously Presented) The non-transitory storage medium as recited in claim 11, wherein the management console tracks a configuration, a state, and statistics, of the backup client agent.

16.	(Original) The non-transitory storage medium as recited in claim 11, where the one or more other cloud services comprise any one or more of: a policy service; a command and control service; a catalog; a restore service; an events service; and, a log upload service.

17.	(Original) The non-transitory storage medium as recited in claim 11, wherein the operations further comprise issuing, by one of the other cloud services, one or more commands to the backup client agent.

18.	(Original) The non-transitory storage medium as recited in claim 11, wherein the operations further comprise controlling, by one of the other cloud services, one or more operations of the backup client agent. 

19.	(Original) The non-transitory storage medium as recited in claim 11, wherein the operations further comprise issuing, by one of the other cloud services, a backup command to the backup client agent.

20.	(Original) The non-transitory storage medium as recited in claim 11, wherein the operations further comprise issuing, by one of the other cloud services, a restore command to the backup client agent. 

Reason For Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior arts of record do not render obvious, nor anticipate a backup process and/or a restore process, performed by a backup client agent after the backup client agent has been authenticated, are controlled by a management console running in a cloud computing environment, wherein the authentication comprises evaluating a registration code included in a register call , and the register call is responsive to a ‘register’ command in tracked commands issued to the backup client agent by other services running in the cloud computing environment, wherein a registration is performed, in response to the register call from the backup client agent, at a client that hosts the backup client agent, and the registration includes returning, to the client, a client identifier and a client secret that uniquely identify the client as recited in claims 1 & 11. Thus, claims 1 & 11 are allowed. Dependent claims 2-10 & 12-20 are allowed at least by virtue of their dependencies from claims 1 & 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159



/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        May 3, 2022